DETAILED ACTION
	The instant application having Application No. 17/703,883 has a total of 10 claims pending in the application, there are 1 independent claims and 9 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on application JP2020-055648 filed in Japan on 9/14/2020.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 3/24/2022 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/24/2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 and 5-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,294,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,294,567 
	1. A storage system configured to use a second storage system, the storage system comprising: 
	a first system stored a data; 
	

            a processor; 
	







state management information storing a state of the data; 
	a state information management unit that manages the state management information; and 
	

    

      a data virtualization unit that manages data stored in the first storage system and the second storage system, 
	wherein the processor processes an operation request of the data based on an operation request of the data from an application, 
	

wherein the state information management unit performs a state management information update process of the data based an operation content related to the operation request, 
	




wherein the data virtualization unit performs a management process of the data between the first storage system and the second storage system based on the state management information, 
	


wherein the state information management unit creates a log of the operation request in addition to update of the state management information, and 
	wherein the data virtualization unit performs the management process of the data based on the log of the operation request.

1. A file storage system capable of using a second storage system, the file storage system comprising: 
a first file system provided to an application; a first storage system in which a file is stored by the first file system; and 
a processor, wherein the first file system manages the file of the first storage system with a hierarchical structure having a directory name and a file name, the first storage system and the second storage system store the file having a same identifier, and the file storage system includes a user directory which the first file system manages and in which the directory name and the file name of the file are described, wherein the file is changeable, a state information management unit, state management information which the state information management unit manages, which is associated with the user directory, and which stores a file state storage system for the file having the same identifier stored in the second storage system, and a different identifier that is different from the same identifier, and 

  a file virtualization unit that manages files stored in the first storage system and the second storage system, 
wherein the processor performs a calling process of the first file system based on an operation request of the file from the application, the first file system processes the operation request of the file to operate the file stored in the first storage system, the state information management unit performs a state management information update process that updates a state with respect to the file of the second storage system that has the same identifier as the file of the first storage system through an operation based on an operation content with respect to the first file system related to the operation request, and 
the file virtualization unit performs a management process of the file that reflects the operation on the first storage system to the file having the same identifier of the second storage system based on the file state and the different identifier in the state management information.

5. The file storage system according to claim 1, wherein the state information management unit creates a log of the operation request in addition to update of the state management information, the file is identified by the different identifier, wherein the different identifier does not change between generation and deletion of the file, in the log, and the file virtualization unit performs the management process of the file based on the log of the operation request.

It would have been obvious to modify 11,294,567 for the benefit of obtaining the invention as specified in claim 1 of the instant application, as all limitations of claim 1 of the instant application are present in claim 5 of US 11,294,567.  Further, the dependent claims of both cases contain substantially similar limitations.

REJECTIONS NOT BASED ON PRIOR ART
	Claim Rejections - 35 USC ' 112   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first system stored a data” at lines 3-4 of the claim.  It is unclear what is meant by this phrase.  It is believed to mean “a first system storing 
The claims recite “the first storage system” at line 9 of claim 1, and also in claim 2 and in various locations in claim 11.  There is insufficient antecedent basis for this limitation in claim 1.  The phrase has been interpreted as “a first storage system” at line 9 of claim 1 in order to provide antecedent basis to the dependent claims.  However, the examiner believes the recited “first storage system” may correspond to the “storage system” at line 1 of claim 1 or “a first system” at line 3 of claim 1.   Appropriate correction is required.

  REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemoto et al (US 2012/0005193).
	Regarding Claim 1, Nemoto teaches a storage system (storage system shown on Fig. 1) configured to use a second storage system (second storage system corresponding to real file system B 380 of Fig. 3), the storage system comprising: 
	a first system stored a data (real file system A 370 of Fig. 1); 
	a processor (CPU 210 of Fig. 2); 
	state management information storing a state of the data (state management information corresponding to “attribute information,” Paragraph 0093); 
	a state information management unit that manages the state management information (corresponding to the elements which keep the attribute information of Paragraph 0093 updated); and 
	a data virtualization unit that manages data stored in the first storage system and the second storage system (the data virtualization unit corresponding to the HSM program of Fig. 2, which “constructs a pseudo-file system (e.g., a virtual file system) 360 with a real file system A 370 and a real file system B 380 that are managed by the file system program 270,” Paragraph 0064), 
	wherein the processor processes an operation request of the data based on an operation request of the data from an application (the file server “provides a file-sharing service to the client 100 in response to an input/output [operation] request (an I/O request) from the client 100,” Paragraph 0063, the application corresponding to the “file server program” 260 of Fig. 2, Paragraphs 0089-0091), 
	wherein the state information management unit performs a state management information update process of the data based an operation content related to the operation request (the state/attribute information must be kept updated based on content of the operation related to the operation request, e.g. if the content of the request indicates that the operation request is a write, the state information management unit must update “the last update time” attribute information, Paragraph 0093), 
	wherein the data virtualization unit performs a management process of the data between the first storage system and the second storage system based on the state management information (the management process corresponding to the inter-tier migration of Fig. 11, which sends data between storage systems and is performed by inter-tier migration module 540 of HSM program/data virtualization unit, Paragraph 0126 and Fig. 5, also see Fig. 6), 
	wherein the state information management unit creates a log of the operation request in addition to update of the state management information (if the operation request is to create a file, a log will be created corresponding to the “file creation time,” Paragraph 0093), and 
	wherein the data virtualization unit performs the management process of the data based on the log of the operation request (“The inter-tier migration policy 550 is a policy which provides, for example, that "a file that was created one month or more ago [according to the log of the file creation/operation request] and resides in a first-level file system shall be migrated to a second-level file system," Paragraph 0093).
	Regarding Claim 2, the cited prior art teaches the storage system according to claim 1, wherein the management process of the data is migration of the data between the first storage system and the second storage system (Fig. 11 and Paragraph 0126).
	Regarding Claim 9, the cited prior art teaches the storage system according to claim 1, wherein the state information management unit manages a state for each part of the data in the state management information (Paragraph 0093).


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Tomar et al (US 2020/0265023).
	Regarding Claim 3, the cited prior art teaches the storage system according to claim 2, wherein the data virtualization unit performs the management process of the data between the first system and the second system (see migration/management process between first and second systems shown on Fig. 11),
	but does not explicitly teach: 
	wherein the first file system has a hierarchical structure, and the second system does not have a hierarchical structure.	
	Tomar teaches a system wherein a first file system has a hierarchical structure, and the second system does not have a hierarchical structure (Paragraphs 0021 and 0027).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the file systems of Tomar in the cited prior art in order to take advantage of the speed of a file system without an hierarchical structure.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Han (US 2002/0145957).
	Regarding Claim 5, the cited prior art teaches the storage system according to claim 1, wherein the data is identified by a different identifier in the state management information (Paragraph 0093, each file contains attribute information, and therefore must have an identifier to track attribute information for each file).
	However, the cited prior art does not explicitly teach wherein a directory name and a data name of a hierarchical structure are changeable.
	Han teaches a directory name and file name as changeable (Paragraph 0027).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the changeable file and directory names of Han in the cited prior art so that a user can change file or directory to names to suit the user’s preference.	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Kwon et al (US 2015/0193464).
	Regarding Claim 6, the cited prior art teaches the file storage system according to claim 1, but does not explicitly teach wherein the data virtualization unit performs a crawling process of the data using the log of the operation request to update the state management information when the first storage system recovers from abnormal termination.
	Kwon teaches wherein a data virtualization unit performs a crawling (scanning) process of the file using a log of the operation request to update state management information when the first storage system recovers from abnormal termination (Paragraph 0114).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the crawling of Kwon in the cited prior art so that errors can be fixed (Paragraph 0114 of Kwon).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Kumarasamy et al (US 2016/0210306).
	Regarding Claim 7, the cited prior art teaches the storage system according to claim 1, further comprising: 
	a first computer system having the first storage system, the processor, the state information management unit, the state management information, and the data virtualization unit (the first computer system corresponding to file server 200 and disk array system 300 of Fig. 1). 
	However, the cited prior art does not explicitly teach a second computer system that has the second storage system and performs backup of a file to be stored in the first computer system.
	Kumarsamy teaches a second computer system that has the second storage system and performs backup of a file to be stored in a first computer system (secondary storage computing and storage devices of Fig. 1A).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the dirty information in the state information table 800 of Nemoto, in order to synchronize a backup file system in case one of the file systems fail.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Kumarasamy et al (US 2016/0210306) and Han (US 2002/0145957).
	Regarding Claim 8, the cited prior art teaches the file storage system according to claim 7, wherein, when the data is backed up to the second computer system, the state information management unit manages the data with a different identifier (see FSID 830 of Fig. 8, which indicates which file system each object is stored on, and therefore as the data is backed up to different computer systems, the FSID will change).
	However, the cited prior art does not explicitly teach wherein a directory name and a data name of a hierarchical structure are changeable.
	Han teaches a directory name and file name as changeable (Paragraph 0027).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the changeable file and directory names of Han in the cited prior art so that a user can change file or directory to names to suit the user’s preference.	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Kumarasamy et al (US 2016/0210306) and Callau (US 11,240,302).
	Regarding Claim 10, the cited prior art teaches the storage system according to claim 1, wherein the data is identified by a different identifier (see FSID 830 of Fig. 8, which indicates which file system each object is stored on, and therefore as the data is backed up to different computer systems, the FSID will change), but does not explicitly teach: 
	wherein the different identifier does not change between generation and deletion of the data in the log.
	Callan teaches wherein an identifier does not change between generation and deletion of the data in the log (C10 L19-45, there is an identifier which is preserved for a period of time after deletion).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the identifier of Callan in the cited prior art in order to recover a deleted file if desired by a user.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Regarding Claim 11, the cited prior art teaches the storage system according to claim 1, wherein the first system manages the data of the first storage system with a hierarchical structure having a directory name and a data name (see “Object Name” of Fig. 8); and
	a data virtualization unit that manages data stored in the first storage system and the second storage system (Paragraphs 0014-0015). 
	However, the cited prior art does not teach: 
	wherein the first storage system and the second storage system store the data having a same identifier, 
	wherein the storage system includes: 
	a user directory which the first system manages and in which the directory name and the data name of the data are described, wherein the data is changeable; 
	the state information management unit; 
	the state management information which the state information management unit manages, which is associated with the user directory, and which stores a data state of the first storage system for the data having the same identifier stored in the second storage system, and a different identifier that is different from the same identifier; and  
	wherein the first system processes the operation request of the data to operate the data stored in the first storage system, 
	wherein the state management information update process updates a state with respect to the data of the second storage system that has the same identifier as the data of the first storage system through an operation based on the operation content with respect to the first system related to the operation request, and 
	wherein the management process of the data reflects the operation on the first storage system to the data having the same identifier of the second storage system based on the data state and the different identifier in the state management information.
	Therefore, claim 11 contains allowable subject matter, but must be made to overcome the double patenting and 35 USC 112 2nd Paragraph rejections set forth above.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-3 and 5-11 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135